FILED
                                '3      )                             °RENAL                                             08/08/2022
                                                                                                                         08/23/2022
                   CutA           ciL3e-ter                                                                     Farm
                                                                                                                    CLERK OF TFI
                                                                                                                                rflwood
                                                                                                                                   PR ME COURT

               Name c)                                                                                                   STATE OF MONTANA



                10                           Dr vc_
                               -5 +-or Aix-ill-                                                                     Case Number: DA 22-0435




               3cs •,                      d   R3 70?
              City                    State                 / Zip                        FiLL0
              rersj          d se
                                s]lifr cti-          "411"                               AUG 0 8 2022
                                                                                       Bowen Greenwood
                                                                                     Clerk of Supreme Court
              [Designation of party]                                                    State of Montana



                              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                       No.
                                            [to be assigned by Clerk of Supreme Court]




                                      Appellant,                                  PETITION FOR
                                                                                  AN OUT-OF-TIME
                        V.                                                        APPEAL

I-   %)111- cA- e    E
                                          I
                                eci4i Jocil IC ic(i                 0, 3        1- (0 Lill 6ct/ laMI
                                                                                                     Co I)6                                '
                                      Appellee.
                       (To ask the Court to allow you to file an out-of-time appeal, give the reasons why the appeal was not
              timely filed. State in the petition or supporting affidavit the issues you wish to raise on appeal and explain in
              detail the reasons that you did not file a timely appeal. Give only true and accurate explanations that support
              your petition. Include a copy of thefinal order or judgmentfrom which you wish to appeal. M. R. App.P. 4(6)]

                        I petition the Court to allow me to file an out-of-time appeal for the
              following reason:        [Check one]

                        El I improperly filed a timely Notice of Appeal only with the District Court,

              as more fully explained below.




                              Montana Supreme Court                                            OUT-OF-TIME APPEAL
                                                                                                      PAGE 1 OF 4
      ❑ I discussed filing a timely appeal with my attorney, but he or she failed to
file it for me, as more fully explained below.

      P(I failed to file the Notice of Appeal for the following reason:
                          e        naLszvd-c-) Quckiclaf-i ons       fi u b es
     ue re        f3-




      ›CAttached as Exhibit "A," a copy of the judgment or order from which I
wish to appeal.
      As legal authority for filing an out-of-time appeal, I cite the following which
supports this petition:




     DATED this I r           day of                ,20




         © Montana Supreme Court                              OUT-OF-TIME APPEAL
                                                                   PAGE 2 OF 4
               VERIFICATION UPON OATH OR AFFIRMATION
               IDAHD 'OD
STATE OF-MONTANA                       )
                                           SS.
County of      ADA                     )

     I swear that everything stated in this petition is true and correct to the best
of my knowledge.

      DATED this         I,          day of      Au5 ,r               t;g
                                                                              /y(
                                                 [Signa re]

                                                                          ler
                                                 [Print name.

      Signed and sworn to or affirmed before me on this date by

hAcj t,LG-1"            2-7_
[Seal]                                             /0/4/4/-       AiDavuz _
                                                 [Signatureof N ary Public]
                                                      vi   ic10 j)    i
           KENNIDY DAVIES                     [Typed or pritited name]
         COMMISSION #20223160                   K10 tct-rti
           NOTARY PUBLIC                      [Title]
           STATE OF IDAHO
                                                              .
    MY COMMISSION EXPIRES 06/27/2028             05-D
                                              [Residing at]                  e/P
                                              My Commission expires: 0 69 1 WI 'UZA




           © Montana Supreme Court                                        OUT-OF-TIME APPEAL
                                                                               PAGE 3 OF 4
                              CERTIFICATE OF SERVICE
     I certify that I have filed a copy of this Petition for an Out-of-Time
Appeal with the Clerk of the Montana Supreme Court and that I have mailed or
hand delivered a copy to each attorney of record and any party not represented by
counsel as follows:



                                                r      0. /() iy        CC u-dy      / 1172-rwj-
                   [1\illee3Wi  osing co
                             oppE             el]

                       7L7            W2.51-        Ce) //Er       S 7Lr-e
                     P)C\ 2
                   [Address]
                             e         CA-0


                   Counsel for



                              11/1 Se_t f
                   [Other party representing himself or herself]

                    ) WO             < `.1-CA4clOS         OfIt7e_

                      &; -s'            IGA            3           ?
                  [Address]
                          r
      DATED this I -           day of




         © Montana Supreme Court                                       OUT-OF-TIME APPEAL
                                                                            PAGE 4 OF 4